                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                 )
 Devin G. Nunes,                                 )      Case No. 5:19-cv-04064-CJW-MAR
                                                 )
             Plaintiff,                          )
                                                 )     Defendants’ Resisted Motion to Stay
 v.
                                                 )     Discovery and for Protective Order
 Ryan Lizza and Hearst Magazines, Inc.,          )
                                                 )
             Defendants.                         )
                                                 )

       Defendants Ryan Lizza and Hearst Magazines, Inc., respectfully move the Court to stay

discovery in this matter, and/or enter a protective order pursuant to Rule 26(c)(A) forbidding

merits discovery (including that served by Plaintiff Devin Nunes on January 7, 2020), until 30

days from the date Defendants and/or Hearst Magazine Media, Inc. have filed their answer and

affirmative defenses to the then-operative or amended complaint.

       In support of this Motion, Defendants state:

       1.      Representative Devin Nunes (“Plaintiff”) served 24 requests for production on

January 7, 2020, objections and responses to which would be due February 6, 2020. Those

requests are attached to the motion as Exhibit A.

       2.      Defendants file this motion to stay discovery and for a protective order in part

pursuant to Rule 26(c) to insulate them, as media defendants, from the burden of engaging in

costly and invasive discovery while a fully dispositive motion to dismiss and strike the Plaintiff’s

Complaint is pending.

       3.      The stay will protect, and a protective order will safeguard, important First

Amendment rights, conserve judicial resources, and will not prejudice Plaintiff, who seeks only

monetary damages.


                                    1
      Case 5:19-cv-04064-CJW-MAR Document 17 Filed 01/21/20 Page 1 of 4
       4.      Discovery addressed to Hearst Magazines, Inc. further seeks information for an

entity wrongfully joined in this lawsuit that is not necessary, relevant, or material should Plaintiff

proceed with a request to amend his Complaint to replace it with Hearst Magazine Media, Inc. as

the correct corporate entity.

       5.      The undersigned counsel for Defendants has conferred with counsel for Plaintiff

pursuant to Local Rule 7(k). Plaintiff resists this motion.

       WHEREFORE, Defendants Ryan Lizza and Hearst Magazines, Inc., respectfully request

pursuant to Fed. R. Civ. P. 26(c) that the Court stay discovery and/or enter a protective order

prohibiting merits discovery in this case until 30 days from the date Defendants and/or Hearst

Magazine Media, Inc. have filed their answer and affirmative defenses to the then-operative or

amended complaint.




[signature block on next page]




                                    2
      Case 5:19-cv-04064-CJW-MAR Document 17 Filed 01/21/20 Page 2 of 4
January 21, 2020             Ryan Lizza and Hearst Magazines, Inc.,
                             Defendants

                             By: /s/ Jonathan R. Donnellan
                             Jonathan R. Donnellan, Lead Counsel*
                              jdonnellan@hearst.com
                             Ravi V. Sitwala*
                              rsitwala@hearst.com
                             Nathaniel S. Boyer*
                              nathaniel.boyer@hearst.com
                             THE HEARST CORPORATION
                             Office of General Counsel
                             300 West 57th Street
                             New York, New York 10019
                             Telephone: (212) 649-2030
                             Telephone: (212) 649-2035
                             *Admitted Pro Hac Vice

                             Michael A. Giudicessi
                              michael.giudicessi@faegrebd.com
                             Nicholas A. Klinefeldt
                              nick.klinefeldt@faegrebd.com
                             Susan P. Elgin
                              susan.elgin@faegrebd.com
                             FAEGRE BAKER DANIELS LLP
                             801 Grand Avenue, 33rd Floor
                             Des Moines, Iowa 50309-8003
                             Telephone: (515) 248-9000
                             Facsimile: (515) 248-9010

                             Attorneys for Defendants




                              3
Case 5:19-cv-04064-CJW-MAR Document 17 Filed 01/21/20 Page 3 of 4
                                   Certificate of Service

      The undersigned certifies that a true copy of Defendants’ Resisted Motion to Stay
Discovery and for Protective Order was served upon the following parties through the court’s
CM/ECF electronic filing system on January 21, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    4
      Case 5:19-cv-04064-CJW-MAR Document 17 Filed 01/21/20 Page 4 of 4
